Citation Nr: 0916313	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for multiple sclerosis.  

2.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the Veteran an increased rating, to 30 
percent, for his PTSD.  The Veteran subsequently initiated 
and perfected an appeal of this disability rating 
determination.  

The Board observes that while the July 2005 rating decision 
did not explicitly consider the issue of whether new and 
material evidence had been submitted to reopen a service 
connection claim for multiple sclerosis, this issue was 
nevertheless cited by the Veteran within the September 2005 
notice of disagreement, by the RO within the July 2006 
statement of the case, and again by the Veteran within his 
August 2006 VA Form 9.  Thus, the July 2005 rating decision 
is deemed by the Board a de facto denial of this issue, and 
this issue is found to have subsequently been perfected for 
appellate review.  See Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006) (Where the claimant files more than one 
claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims, but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to 
run.).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested, and was scheduled for, a May 2008 
hearing before a Veterans Law Judge; however, the Veteran 
failed to report due to a medical appointment, and requested 
his hearing be rescheduled.  In an April 2009 determination, 
the Board granted the Veteran's motion for a new hearing.  
Thus, remand is necessary to afford the Veteran this hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a member of the Board of 
Veterans' Appeals at the RO as soon as 
practicable.  He also must be afforded 
timely notification of this hearing.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

